Case 2:20-cv-08035-SVW-JPR Document 32 Filed 03/24/20. ~Page 1 of2 Page ID #:148

ea,

i nN,

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wo ee eee eee x
HONG LIU,

Plaintiff,

we Judge George B. Daniels
FARADAY &FUTURE INC., SMART KING
- SCHEDULE

DENG, .

Defendants
Meee eee eee xX

This Civil Case Management Plan and Scheduling Order, submitted in accordance with Rule 26(f),
Fed. R. Civ. P., is adopted as the Scheduling Order of this Court in accordance with Rule 16(f), Fed. R.
Civ. P.

Srl ALM MICU
1. An Initial Hretrateonterence oh be held on Thursday, March 26 2020 at 9:30 a.m.
at the United States District Courthouse, 500 Pearl Street, New York, New York,
Courtroom I1A.

2. No Additional parties may be joined August 10, 2020.
3. No amendment to the pleadings will be permitted August 10, 2020.

4. Except for good cause shown, all discovery shall be commenced in time to be
completed by September 7, 2020. The court expects discovery to be completed
within 90 days of the first scheduling conference unless, after the expiration of that 90
days period, all counsel stipulate that additional time (not to exceed 60 more days) is
needed to complete discovery. In such event, discovery may be extended by the
parties on consent, without application to the Court, provided the parties are certain
they can still meet the discovery completion date ordered by the Court. The discovery
completion date shall not be adjourned except upon a showing of extraordinary
circumstances.

S. Dispositive motions are to be served by October 12, 2020. Answering papers are to be
served within 14 days. Reply papers are to be served within seven (7) days. In the event
a dispositive motion is made, the date for submitting the Joint Pretrial Order shall be
changed from that shown herein to three (3) weeks from the decision on the motion. The
final pretrial conference shall be adjourned to a date four (4) weeks from the decision on
the motion.

6. A final pretrial conference will be held November 19, 2020 at 9:45 a.m.

 
Case 2:20-cv-08035-SVW-JPR Document 32 Filed 03/24/20 Page 2of2 Page ID#:149

7. The Joint Pretrial Order shall be filed no later than November 12, 2020. The
requirements for the pretrial order and other pretrial submissions shal] be governed by
the Court’s Individual Rules of Practice.

8. All motions and applications shall be governed by the Court’s Individual Rules of
Practice.
9. The parties shall be ready for trial within 48 hours, notice on or December 14, 2020.

The estimated trial time is 4-5 __days, and this is a jury trial.

10. A Status Conference will be held on July 30, 2020 at 9:45 a.m.

TO BE COMPLETED BY THE COURT:

This ORDER may not be modified or the dates herein extended, except by further Order of this
Court for good cause shown. Any application to modify or extend shall be made in a written application
in accordance with paragraph II(C) of the Court’s Individual Practices and shall be made no less than 48
hours prior to the expiration of the date sought to be extended.

Giage B. Donale

Ug George B. Daniels
nited States District Judge

 

Dated: New York, New York

iMAR 2 4 20292020

$/ Jake Nachmani
Attomey for Plaintiff

8/ Daniel N. Anziska
Attorney for Defendants

 
